—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered June 15, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction is not supported by legally sufficient evidence is unpreserved for appellate review (see, People v Vega, 183 AD2d 864). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including the claim that his sentence was excessive, are without merit. Bracken, J. P., O’Brien, Joy and Florio, JJ., concur.